DETAILED ACTION

Status of Claims
Claims 1, 2, 4, 5, 7-10, 12, 15-24, and 28-39 are pending.
Claims 1, 2, 5, 12, 15-23, and 28 are currently amended.  Claims 30-39 are new.

Status of Previous Objection to the Drawings
The previous objection to the drawings is withdrawn in view of replacement drawing sheets filed on 10/20/2021.

Status of Previous Objection to the Specification
The previous objection to the specification is withdrawn in view of the amendment to the specification filed on 10/20/2021.

Status of Previous Claim Objections
The previous objections to claims 22 and 23 are withdrawn in view of the amendments to the claims.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1, 2, 4, 5, 7-10, 12, 15-24, 28, and 29 under 35 U.S.C. § 112(a) is withdrawn in view of the amendments to the claims.
The previous rejection of claims 3, 6, 11, 13, and 14 under 35 U.S.C. § 112(a) is moot in view of the canceled status of the claims.
The previous rejections of claims 12 and 15-21 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to the claims.
The previous rejection of claim 13 under 35 U.S.C. § 112(b) is moot in view of the canceled status of the claim.

Status of Previous Double Patenting Rejection
The previous nonstatutory double patenting rejection over claims 28-36 of copending Appl. No. 17/230,282 is withdrawn in view because the copending claims have been canceled.

Claim Objections
Claim 31 is objected to because of the following informalities: The claim recites “wherein said additive in three or more of” (emphasis added).  It is believed that the intended phrase is “wherein said additive is three or more of” (underlining added).  However, appropriate correction is still required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 30-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the alloy compositions disclosed in paragraphs [0033]-[0037], [00124], [00126]-[00128], [00153], , does not reasonably provide enablement for the broader ranges that fall within the instant claims.
The broadest reasonable interpretation of claim 30 is a zinc-based alloy containing over 50 wt.% zinc, further containing one or more additives selected from the recited group, and possessing any one or more of the degradation rate properties claimed.  Claim 30 does not recite any limitations regarding quantity of alloying element(s).  The alloying elements can be selected from any combination of one element to ten elements without specificity regarding particular quantities.
The specification discloses sufficient information for one of ordinary skill in the art to make the alloys or alloy compositional ranges disclosed in paragraphs [0033]-[0037], [00124], [00126]-[00128], [00153], and [00154].  However, the specification does not provide direction regarding how to arrive at the claimed zinc alloy having the claimed degradation rate using a generic zinc-based (more than 50 wt.%) alloy.  The specification discloses series of paragraphs stating that embodiments are non-limiting.  Some embodiments disclose that combinations of electropositive and electronegative elements can be added, but there is no guidance regarding which combinations and amounts would yield the claimed properties, which combinations and amounts would be unsuccessful at producing the claimed properties, and how alloying element, groupings of elements, and component particles or phases are interrelated to the production of the desired properties.  See, e.g., para. [0030], [0050].  
As of the time of filing, the state of the art was such that merely adding elements with high electronegativity and low electronegativity are not sufficient to produce zinc alloys having satisfactory mechanical properties.  Para. [0009].  This suggests that , the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims, and undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claimed invention.

Claims 2, 5, and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim is indefinite because it recites a numerical range that falls outside a claimed range it is meant to further narrow.  Specifically, claim 1, the claim upon which claim 2 depends, recites that electropositive metals (which includes calcium) are present in alloy (a) or alloy (b) in an amount of at least 2 wt.%.  However, claim 2 recites that the alloy contains calcium in amounts as low as 0.5 wt.% (claimed range is 0.5-15 wt.%).  Because claim 1 suggests that calcium, if present, may not be less than 2 wt.%, the scope of claim 2 is unclear.
Regarding claim 5, the claim is likewise rejected, as it requires all of the limitations of claim 2.
Regarding claims 15-17, the claim is indefinite because it recites a numerical range that falls outside a claimed range it is meant to further narrow.  Specifically, claim 1, the claim upon which claims 15-17 depend, recites lower limits of 2 wt.% for calcium and magnesium and lower limits of 0.1 wt.% for lead, tin, and gallium.  However, claims 15-17 recite lower limits of calcium, magnesium, lead, tin, and gallium that fall outside the lower limits recited in claim 1.  Thus, the scope of claims 15-17 is unclear.
Regarding claims 18-21, the claim is indefinite because it recites a numerical range that falls outside a claimed range it is meant to further narrow.  Specifically, claim 1, the claim upon which claims 18-21 depend, recites that electropositive metals (which includes calcium) are present in alloy (a) or alloy (b) in an amount of at least 2 wt.%.  However, claims 18-21 recite that the alloy contains calcium in amounts as low as 1 wt.% (claimed range is 1-15 wt.%).  Because claim 1 suggests that calcium, if present, may not be less than 2 wt.%, the scope of claims 18-21 is unclear.
Further regarding claims 15-21, the claims are indefinite because it is unclear whether the recited alloying limitations modify alloy option (a), alloy option (b), or both alloy option (a) and alloy option (b).  Since calcium is listed in both (a) and (b), the recited alloy limitations will be interpreted as applying to both alloys.  However, appropriate correction is still required.
Regarding claim 22, the claim is indefinite because it recites a numerical range that falls outside a claimed range it is meant to further narrow.  Specifically, claim 1, the claim upon which claim 22 depends, recites a dissolution rate in 3 wt.% KCl at 90oC of 2/hr.  However, claim 22 recites a broader dissolution rate range of at least 5 mg/cm2/hr in 3 wt.% KCl at 90oC, which includes values less than 10 mg/cm2/hr and values greater than 150 mg/cm2/hr.  Because claim 1 recites that the dissolution rate is limited to 10-150 mg/cm2/hr, the scope of claim 22 is unclear.
Regarding claim 23, the claim is indefinite because the units are not in the form of a rate (length or volume per unit time).  The claim recites units of mg/cm2, whereas the previously filed version of this claim uses units of mg/cm2/hr.  For the purpose of applying prior art, the units will be interpreted as mg/cm2/hr.  Appropriate correction, however, is still required.
Further regarding claim 23, the claim is indefinite because it recites a numerical range that falls outside a claimed range it is meant to further narrow.  Specifically, claim 1, the claim upon which claim 23 depends, recites a dissolution rate in 3 wt.% KCl at 90oC of 10-150 mg/cm2/hr.  However, claim 23 recites a broader dissolution rate range of 5-150 mg/cm2 (assumed per hour) in 3 wt.% KCl at 90oC, which includes values less than 5 mg/cm2/hr.  Because claim 1 recites that the dissolution rate lower limit is 10 mg/cm2/hr, the scope of claim 23 is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5, and 15-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, the claim is improperly dependent because it does not further limit the claim upon which it depends.  Specifically, claim 1, the claim upon which claim 2 depends, recites that electropositive metals (which includes calcium) are present in alloy (a) or alloy (b) in an amount of at least 2 wt.%.  However, claim 2 recites that the alloy contains calcium in amounts as low as 0.5 wt.% (claimed range is 0.5-15 wt.%).  Thus, the calcium in claim 2 is not further narrowing of the calcium in claim 1.  
Regarding claim 5, the claim is likewise rejected, as it requires all of the limitations of claim 2.
Regarding claims 15-17, the claims are improperly dependent because it does not further limit the claim upon which it depends.  Specifically, claim 1, the claim upon which claims 15-17 depend, recites lower limits of 2 wt.% for calcium and magnesium and lower limits of 0.1 wt.% for lead, tin, and gallium.  However, claims 15-17 recite lower limits of calcium, magnesium, lead, tin, and gallium that fall outside the lower limits recited in claim 1.  Thus, claims 15-17 are not further narrowing of claim 1.  
Regarding claims 18-21, the claims are improperly dependent because it does not further limit the claim upon which it depends.  Specifically, claim 1, the claim upon which claims 18-21 depend, recites that electropositive metals (which includes calcium) are present in alloy (a) or alloy (b) in an amount of at least 2 wt.%.  However, claims 18-
Regarding claim 22, the claim is improperly dependent because it does not further limit the claim upon which it depends.  Specifically, claim 1, the claim upon which claim 22 depends, recites a dissolution rate in 3 wt.% KCl at 90oC of 10-150 mg/cm2/hr.  However, claim 22 recites a broader dissolution rate range of at least 5 mg/cm2/hr in 3 wt.% KCl at 90oC, which includes values less than 10 mg/cm2/hr and values greater than 150 mg/cm2/hr.  Thus, the dissolution rate in claim 22 is not further narrowing of the dissolution rate in claim 1.  
Regarding claim 23, the claim is improperly dependent because it does not further limit the claim upon which it depends.  Specifically, claim 1, the claim upon which claim 23 depends, recites a dissolution rate in 3 wt.% KCl at 90oC of 10-150 mg/cm2/hr.  However, claim 23 recites a broader dissolution rate range of 5-150 mg/cm2 (assumed per hour) in 3 wt.% KCl at 90oC, which includes values less than 5 mg/cm2/hr.  Thus, the dissolution rate in claim 23 is not further narrowing of the dissolution rate in claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0165745 (A1) to Salinas et al. (“Salinas”).
Regarding claim 30, Salinas teaches a degradable article tool having a controlled and uniform degradation rate.  Title; para. [0001], [0014].  
The article can comprise a zinc-based alloy.  Para. [0015].  The zinc is present in an amount that is greater than any other component of the alloy.  Para. [0015].  The zinc-based alloy can be alloyed with Al, Cu, Mg, Pb, Cd, Sn, Fe, Ni, Si, or a combination thereof.  Para. [0018].  Thus, in the case of one alloying element and given that zinc is present in an amount greater than any other component of the alloy for zinc-based alloy, the alloying element would have to be less than 50 wt.%.
The degradation rate is about 10 to about 200 mg/cm2/hour in an aqueous 3 wt.% KCl solution at 200oF (93oC) (para. [0035]), which overlaps the claimed range.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I). 
Regarding claim 34, Salinas teaches that the article can be made by molding or casting.  Para. [0045].      

Claims 31-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Salinas, as applied to claim 30 above, and further in view of either Barnhurst, “Zinc and Zinc Alloys,” ASM Handbook, Vol. 2, 1990, pp. 527-542 (“Barnhurst”) or US 4,126,450 to Lathrop et al. (“Lathrop.
Regarding claims 31-33, Salinas teaches that the zinc is present in an amount that is greater than any other component of the alloy.  Para. [0015].  The zinc-based alloy can be alloyed with Al, Cu, Mg, Pb, Cd, Sn, Fe, Ni, Si, or a combination thereof.  Para. [0018].  Thus, in the case of one alloying element and given that zinc is present in an amount greater than any other component of the alloy for zinc-based alloy, the alloying element would have to be less than 50 wt.%.  However, Salinas is silent as to the amount of zinc when three or more of the alloying elements are selected.
Barnhurst, directed to zinc alloys, discloses various zinc alloys containing Al, Cu, and Mg in various amounts with Zn as the balance (over 50 wt.%).  In one example, the ZA-12 alloy is castable and contains Al in an amount of 11%, Cu in an amount of 1%, and Mg in an amount of 0.025%.  Page 536 – right col.  In another example, the ZA-27 alloy is castable and contains Al in an amount of 27%, Cu in an amount of 2%, and Mg in an amount of 0.015%.  Page 537 – center col.  (Al and Mg have electronegativities of less than or equal to 1.65.  Cu has a electronegativity greater than 1.75.)  
In addition to castability (pp. 528-529), zinc alloys have uses as sacrificial anodes for marine environments.  Page 527 – left col., first para.  Given that Salinas seeks a matrix that acts anodic (para. [0024]), it would have been obvious to one of ordinary skill in the art to have added the alloying elements in Salinas in the amounts suggested by Barnhurst because they not only would enhance castability but would also satisfy the desired sacrificial (degradation) property sought by Salinas.
Alternatively, Lathrop, directed to continuously castable zinc base alloys, teaches that zinc is generally not known for its high tensile properties.  Col. 2, lines 27-29.  However, by adding alloying elements, such as aluminum, copper, and magnesium, 2 are attained.  Col. 1, lines 36-48; Table III.  The balance is zinc (zinc over 50 wt.%).  Col. 1, line 41; col. 2, lines 35-41.  Salinas seeks a high tensile strength and high shear strength material.  Para. [0031].  Therefore, it would have been obvious to one of ordinary skill in the art to have added the alloying elements in Salinas in the amounts suggested by Lathrop because they improve strength. 
Regarding claim 35, Salinas teaches that the alloys have high shear strengths and high tensile strengths (para. [0031]), but is silent regarding particular values.
Barnhurst shows that example tensile strengths of zinc alloys ZA-12 and ZA-27 are 58.5 ksi and 61.8 ksi, respectively.  Page 537 – left col. and right col.  Example zinc alloys include ZA-12 (pp. 536-537) and ZA-27 (pp. 537-538) having shear stresses of as high as 42.9 ksi (42,900 psi) or 47.1 ksi (47,100 psi), respectively, depending on alloying elements and casting technique.  Page 537 – left col. and right col.  
Lathrop teaches, by adding alloying elements, such as aluminum, copper, and magnesium, shear strengths on the order of about 45,000 lbs/in2 are attained.  Col. 1, lines 36-48; Table III.  Tensile strengths on the order of about 51,000 lbs/in2 to about 68,000 lbs/in2 can be attained.  Tables I, II, VI, VII.

Claims 1, 4, 8-10, 12, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Salinas in view of either Barnhurst or Lathrop.
Regarding claims 1 and 22-24, Salinas teaches a zinc-based alloy.  Para. [0015].  The alloy can be made into articles (tools) for use in oil and natural gas operations, such 
The degradation rate is about 10 to about 200 mg/cm2/hour in an aqueous 3 wt.% KCl solution at 200oF (93oC) (para. [0035]), which overlaps the claimed range.
Salinas teaches that the zinc is present in an amount that is greater than any other component of the alloy.  Para. [0015].  The zinc-based alloy can be alloyed with Al, Cu, Mg, Pb, Cd, Sn, Fe, Ni, Si, or a combination thereof (para. [0018]), but is silent regarding specific quantities.
Barnhurst, directed to zinc alloys, discloses various zinc alloys containing Al, Cu, and Mg in various amounts with Zn as the balance (over 50 wt.%).  In one example, the ZA-12 alloy is castable and contains Al in an amount of 11%, Cu in an amount of 1%, and Mg in an amount of 0.025%.  Page 536 – right col.  In another example, the ZA-27 alloy is castable and contains Al in an amount of 27%, Cu in an amount of 2%, and Mg in an amount of 0.015%.  Page 537 – center col.  (Al and Mg have electronegativities of less than or equal to 1.65.  Cu has a electronegativity greater than 1.75.)  
In addition to castability (pp. 528-529), zinc alloys have uses as sacrificial anodes for marine environments.  Page 527 – left col., first para.  Given that Salinas seeks a matrix that acts anodic (para. [0024]), it would have been obvious to one of ordinary skill in the art to have added the alloying elements in Salinas in the amounts suggested by Barnhurst because they not only would enhance castability but would also satisfy the desired sacrificial (degradation) property sought by Salinas.
Alternatively, Lathrop, directed to continuously castable zinc base alloys, teaches that zinc is generally not known for its high tensile properties.  Col. 2, lines 27-29.  2 are attained.  Col. 1, lines 36-48; Table III.  The balance is zinc (zinc over 50 wt.%).  Col. 1, line 41; col. 2, lines 35-41.  Salinas seeks a high tensile strength and high shear strength material.  Para. [0031].  Therefore, it would have been obvious to one of ordinary skill in the art to have added the alloying elements in Salinas in the amounts suggested by Lathrop because they improve strength. 
Regarding claim 4, the phrase “wherein a source of said zinc ... is selected from ...” makes the claim a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  In any case, common zinc compositions used to produce castings include alloys, such as ZA-12 and ZA-27.  Barnhurst at Table 4.
Regarding claims 8 and 9, the phrase “is formed by melting ... and solidifying the melt” makes the claim a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  In any case, Salinas teaches 
Regarding claim 10, the phrase “is modified ... to increase mechanical properties...” is an intended use of the zinc alloy because it refers to a future action and not the alloy itself; accordingly, it is not accorded patentable weight.  See MPEP § 2111.02(II).  Additionally, the claim is a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  In any case, Salinas teaches applying an extrusion operation to close pores and provide an article with high tensile, shear, and compression strengths (mechanical properties).  Para. [0031].
Regarding claim 12, the phrase “is fabricated into a component or tool useful for” is an intended use of the zinc alloy and is not accorded patentable weight.  See MPEP § 2111.02(II).  It is noted that Salinas teaches that articles include those for use in oil and natural gas operations, such as mandrels, plugs, slips, sleeves, balls, darts, and diverter balls. Para. [0002], [0036]-[0039].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salinas in view of either Barnhurst or Lathrop, as applied to claim 1 above, alone, or further in view of US 2015/0239795 (A1) to Doud et al. (“Doud”).
Regarding claim 7, Salinas does not teach using powder metallurgy to produce the alloy.  However, the phrase “is formed using a powder metallurgy process” makes the claim a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  Although Salinas does not teach using a powder metallurgy method to produce the alloy, it is known to use either powder metallurgy techniques or melt casting to form degradable alloys.  Doud at para. [0014] – page 4, left col., top half of col.  

Claims 1, 2, 5, 15-19, 28-30, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,527,601 to Foerster (“Foerster”).
Regarding claims 1, 2, 5, 15-19, 28-30, 36, and 37, Foerster discloses a zinc-base alloy containing at least one of the following metals: 0.5-15.0 wt.% aluminum, 0.01-1.0 wt.% calcium, 1.5-5.0 wt.% copper, 0.1-1.5 wt.% magnesium, 0.01-1.5 wt.% iron, and 0.01-2.5 wt.% nickel.  Col. 2, lines 31-54.  Other alloying elements include antimony, barium, lithium, misch metal, potassium, sodium.  Col. 2, lines 31-54.
Foerster is silent as to the alloy’s degradability.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.  In the present instance, the zinc alloy of Foerster has a composition containing alloying element quantities that fall within or overlap the claimed composition.  Thus, any claimed properties would be expected in the prior art composition.

Allowable Subject Matter
Claims 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered, but they are not persuasive. 
Applicant’s position is that the zinc alloy has certain degradation rates and such rates are the result of the novel composition of the zinc alloy as described throughout the specification.
In response, the issue is not whether the composition is a contributing factor to the claimed degradation rates but rather the scope of the claims are enabled.  As noted above, claim 30 is a zinc-based alloy containing over 50 wt.% zinc, further containing one or more additives selected from the recited group, and possessing any one or more of the degradation rate properties claimed.  Claim 30 does not recite any limitations regarding quantity of alloying element(s).  The alloying elements can be selected from any combination of one element to ten elements without specificity regarding particular quantities.
The examiner acknowledges that the specification discloses sufficient information for one of ordinary skill in the art to make the alloys or alloy compositional ranges disclosed in paragraphs [0033]-[0037], [00124], [00126]-[00128], [00153], and [00154].  However, paragraphs [0033]-[0037], [00124], [00126]-[00128], [00153], and [00154] of the disclosure do not bear reasonable correlation to the full scope of the claim.  As of the time of filing, the state of the art was such that merely adding elements with high electronegativity and low electronegativity are not sufficient to produce zinc alloys having satisfactory mechanical properties.  Para. [0009].  This suggests that specific direction is needed when selecting the proportions of alloying elements to make a suitable alloy.  Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims
Applicant’s position is that Salinas teaches that the zinc-base matrix material is insoluble and that a disintegration agent must be coated on the zinc-based alloy to cause the zinc-based alloy to dissolve.
In response, it is first noted that the claim does not exclude the presence of disintegration agents.  The disintegration agents in Salinas can be metals, oxides, nitrides, or cermets, where the metal is one or more of W, Co, Cu, Ni, or Fe.  It is noted that the instant specification states that the presence of ceramic particles, dopants, and additives are permitted (para. [0038], [0040]).  Additionally, the alloy may contain copper, iron, and/or nickel (para. [0031]).  Therefore, the disintegration agents of Salinas are consistent with applicant’s invention as described in the specification.
Furthermore, Salinas teaches that the corrosion rate of the article can be adjusted when the composition of the metallic matrix is adjusted.  Para. [0024].  This is true for magnesium-based alloys (Salinas at para. [0016]), but it is also true for zinc-based alloys in general, as seen in Barnhurst.  Barnhurst discloses that zinc can act as a sacrificial (destructible) anode in a marine environment (page 527 – left col., first para.).  This is consistent with Salinas, which describes the whole article as soluble (para. [0035], [0040]).  The disintegration agent is understood as helping create uniform disintegration rate (para. [0013], [0014]), not as a the only degradable component in the article.
Applicant argues that neither Lathrop nor Barnhurst does not contain 0.5-15 wt.% Ca or 0.1-50 wt.% Mg.
In response, this is not commensurate in scope with at least claims 1 and 30, as these specific quantities are not recited in those claims.
Applicant argues that there is nothing in Barnhurst or Lathrop to suggest that the alloys are dissolvable.
In response, Barnhurst and Lathrop disclose zinc alloy compositions that fall within the claimed range and within subranges disclosed in the instant specification.  If the compositions are the same, they must have the same properties.  MPEP § 2112.01(II).  
Applicant argues that adding alloy metals to a zinc alloy does not make the zinc dissolvable.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Salinas teaches that alloying elements Al, Cu, Mg, Pb, Cd, Sn, Fe, Ni, Si, or a combination thereof can be added to zinc-based alloy, with the article (which includes the zinc-based alloy matrix) having a uniform dissolution rate of 1-30 mg/cm2/hr (para. [0018], [0035]).  Thus, Barnhurst, when viewed in light of Salinas, would understand that dissolution rate can be controlled based on composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VANESSA T. LUK/Primary Examiner, Art Unit 1733  

February 8, 2022